DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 11, 12, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smyers et al (Smyers) (US2013/0233854).
Regarding claim 1, Symers teaches a lid assembly (Fig. 1) for a container comprising a lid (50) formed of a first material and having an upper surface (70), a lower surface (Fig. 2B), and a projection (90) extending downward from and around the lower surface; a seal (90B) formed of a second material (paragraph 0025-0026) and integrally formed with and extending around the projection, the seal having a radially outwardly extending flexible lip (90B) for sealing against an inner surface (in the below annotated Fig. 2B) of the container; and at least two flaps (80) pivotally and removably connected to the upper surface of the lid, each flap having a radially inwardly extending clasp (82A), wherein the at least two flaps are movable between respective closed positions (Fig. 2B) where the clasps engage an underside of a lip (62C) of the container and respective open positions where the clasps are disengaged from the underside of the lip of the container.
Regarding claim 3, the projection (90) is radially inwardly spaced from a downwardly projecting edge of the lid (in the below annotated Fig. 2B).
Regarding claim 4, each clasp is curved downward in a direction away from the upper surface of the lid (Figs 1-13).
Regarding claim 5, clasp is also curved downward along its length from a first side toward a middle of the clasp and from a second side opposite the first side toward the middle (Figs 1-13).
Regarding claim 11, the at least two flaps are formed of the second material (Fig. 2B).
Regarding claim 12, Symers teaches a lid assembly (Fig. 2B at 50) for a container comprising a lid (50) having an upper surface (70), a lower surface (Fig. 2B), a projection (90) extending downward from and around the lower surface, and at least two pivot receptacles (in the below annotated Fig. 1C) formed in the upper surface on opposite sides thereof; a seal (90B) integrally formed with and extending around a bottom of the projection, the seal having a radially outwardly extending flexible lip (90B) for sealing against an inner surface (in the below annotated Fig. 2B) of the container; and at least two flaps (80) each having at least one pivot (in the below annotated Fig. 2B) connected to one of the at least two pivot receptacles (Fig. 1C), each flap having a radially inwardly extending clasp (82A), wherein the at least two flaps are movable between respective closed positions where the clasps engage an underside of a lip (62C) of the container to secure the lid assembly to the container (Fig. 2B) and compress the radially outwardly extending flexible lip of the seal against the inner surface of the container (Fig. 2B).
Regarding claim 14, the projection is radially inwardly spaced from a downwardly projecting edge (in the below annotated Fig. 2B) of the lid.
Regarding claim 15, each flap includes a plurality of pivot portions (in the below annotated Fig. 2B) spaced along a length of the flap, and wherein the lid includes a plurality of pivot portions (in the below annotated Fig. 1C) spaced along a length of the lid on each side of the lid that receive a respective one of the plurality of pivot portions on the flap.
Regarding claim 18, each clasp (82A) is curved downward in a direction away from the upper surface of the lid.
Regarding claim 19, each clasp (82A) is also curved downward along its length from a first side toward a middle of the clasp and from a second side opposite the first side toward the middle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyers, in view of Iwasaki (US8,729,438). 
Regarding claims 6-9, Smyers DIFFERS in that it does not disclose a vent removably attached to the lid, wherein the vent includes a pair of bosses projecting downward from a bottom surface of; the vent configured to be received in corresponding openings in the lid, and a protrusion projecting downward from the bottom surface of the vent configured to be received in a corresponding opening in the lid; the vent is formed of the second material; the upper surface of the lid includes a first recessed area and a second recessed area recessed relative to the first recessed area, and wherein one or more openings extend through the second recessed area; a vent removably attached to the lid in the second recessed area; the one or more openings includes first and second openings for receiving a respective boss projecting downward from a bottom surface of the vent and a third opening for receiving a protrusion projecting downward from the bottom surface of the vent.  Attention, however is directed to Iwasaki which teaches a vent (Fig. 8 at 22) with a pair of bosses (222) and a protrusion (222); the vent is formed from the material of the lid; the upper surface of the lid has a first recessed area (123) and a second recessed area (122) with first and second openings (Fig. 8 at 121), and a third opening (Fig. 8 at 121) where the vent is removably attached to the second recessed area (122).  Therefore, it would have been obvious to one of ordinary skill within the art, at the time the invention was made, to modify Smyers, in view of Iwasaki, in order to employ a vent to vent contents that require venting.  
Regarding claims 16-17, Smyers DIFFERS in that it does not disclose a vent removably attached to the lid, wherein the vent includes a pair of bosses projecting downward from a bottom surface of; the vent configured to be received in corresponding openings in the lid, and a protrusion projecting downward from the bottom surface of the vent configured to be received in a corresponding opening in the lid; the upper surface of the lid includes a first recessed area and a second recessed area recessed relative to the first recessed area, and wherein one or more openings extend through the second recessed area; a vent removably attached to the lid in the second recessed area; the one or more openings includes first and second openings for receiving a respective boss projecting downward from a bottom surface of the vent and a third opening for receiving a protrusion projecting downward from the bottom surface of the vent.  Attention, however is directed to Iwasaki which teaches a vent (Fig. 8 at 22) with a pair of bosses (222) and a protrusion (222); the vent is formed from the material of the lid; the upper surface of the lid has a first recessed area (123) and a second recessed area (122) with first and second openings (Fig. 8 at 121), and a third opening (Fig. 8 at 121) where the vent is removably attached to the second recessed area (122).  Therefore, it would have been obvious to one of ordinary skill within the art, at the time the invention was made, to modify Smyers, in view of Iwasaki, in order to employ a vent to vent contents that require venting.  
Regarding claim 20, Symers teaches a lid assembly (Fig. 2B) for a container comprising a lid (50) formed of a first material and having an upper surface (70), a lower surface, a projection (90) extending downward from and around the lower surface, and at least two pivot receptacles (in the below annotated Fig. 1C) formed in the upper surface on opposite sides thereof; a seal (90B) formed of a second material (paragraph 0025-0026) and integrally formed with and extending around a bottom of the projection (Fig. 2B), the seal having a radially outwardly extending flexible lip (90B) for sealing against an inner surface (in the below annotated Fig. 2B) of the container; at least two flaps (80) formed of the second material and each having at least one pivot (in the below annotated Fig. 2B) connected to one of the at least two pivot receptacles, each flap having a radially inwardly extending clasp (82A); wherein the at least two flaps are movable between respective closed positions (Fig. 2B) where the clasps engage an underside of a lip (62C) of the container to secure the lid assembly to the container (Fig. 2B) and compress the radially outwardly extending flexible lip of the seal against the inner surface of the container (Fig. 2B).  Symers DIFFERS in that it does not disclose a vent formed of the second material and removably attached to the lid.  Attention, however is directed to Iwasaki which teaches a removably attached vent (Fig. 8 at 22) and the vent is formed from the material of the lid.  Therefore, it would have been obvious to one of ordinary skill within the art, at the time the invention was made, to modify Smyers, in view of Iwasaki, in order to employ a vent to vent contents that require venting.  
Allowable Subject Matter
Claims 2, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    880
    1157
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    980
    1088
    media_image2.png
    Greyscale

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREEN K THOMAS/           Primary Examiner, Art Unit 3736